Mr. Justice Ramírez Bages
delivered the opinion of the . Court.
María Saló and Maria del Carmen Seraballs Saló, widow and daughter of José Antonio Seraballs, brought ah action against F'rank Abella Hernández to recover damages which had been caused to them as a result of the act of defendant in taking the life of Seraballs. The trial court sustained the action and assessed the damages at the total sum of $100,000, allocating $40,000 for the widow and $60,000 for the minor daughter. It also included in the judgment an award of $5,000 for attorney’s fees.
In the petition for review defendant-appellant assigns the commission of five errors which may be summed up in *361two basic contentions, to wit: (1) that the trial court concluded that Abella caused illegally the death of Seraballs, (a) based on the erroneous admission of the evidence consisting in the judgments rendered in criminal cases against defendant, and (b) disregarding the evidence presented to establish that when appellant fired the shots he was in danger of losing his life or of receiving grave bodily injury; and (2) that in any event the indemnity awarded is excessive and the award of fees improper.
1. The first contention is without merit. Although generally a judgment rendered in a criminal prosecution is not admissible for the purpose of establishing liability in a civil action arising from the same facts, in the present case the trial court had other evidence which was sufficient by itself to determine that appellant illegally caused the death of Seraballs. The assertion that such determination was influenced by the undue admission of the evidence enters the field of pure speculation, especially if we consider that the proceedings were not conducted before a jury and that no reference to these judgments was made in the opinion of the trial judge. On the other hand, the fact of the convictions was also brought up on cross-examination of plaintiff (Tr. Ev., Saló, p. 13). Defendant is not right either in that the evidence tending to establish self-defense was not taken into consideration. The court did not give it credit, since in its finding of fact No. 4 it specifically said that “. . . defendant took out from the pocket of his pants a pistol for target shooting, and without being in danger of losing his life or receiving great bodily injury he fired several shots.” .
2. It is always difficult to measure the damages suffered by a family when by homicidal action the head of the household is prematurely separated from them forever. On this occasion we must determine whether the amount of $100,000 awarded by the trial court for the material dam*362ages and loss of care, companionship, protection, affection and moral damages sustained by appellees is reasonable. Santaella v. Licari, 83 P.R.R. 855 (1961); Correa v. Water Resources Authority, 83 P.R.R. 139 (1961). The parties have admitted that the decedent’s life expectancy is 38 years and that' he earned $6,500 annually plus the earnings from a business in which he had a participation of $60,000. These earnings must be estimated at some $3,600 a year so that his total income was about $10,000 a year. From this amount there should be deducted the income tax which in a case such as this should be estimated at about $1,035.20. From the balance of $9,064.70 there should be deducted 1/3 as decedent’s own expenses, so that the amount allocated for the support of appellees was more or less the sum of $6,042.87 annually, which in 38 years amounts to $229,629.06. Heirs of Peraza v. Marín, 40 P.R.R. 341 (1929). In order to determine the actual value of this amount, the same should not be multiplied by the factor .1092, as maintained by appellant, since by so doing we obtain only the actual value of a sum which is not received until after 38 years, considering that in this case, decedent received a net annual income estimated at $6,042.87. Therefore, in order to compute the actual value of that amount in this case we must multiply the annual income of $6,042.87 by the value of $1 per year (payable at the end of each year), during 38 years, taking for the purposes of this case the lowest value shown on the actuarial table based on 6 percent, that is, by 14.846, the result of which is $89,712.45, or the actual value of the material damages. If to this we add the amount of the other elements of damages suffered by appellees, it 4s necessary to conclude that the determination made by the trial court to the effect that the damages in this case amount to $100,000, is fair and reasonable and should be affirmed. 3 Am. Jur., Proof of Facts, p. 651, and table No. 12 in the Appendix. Strahan v. Webb, 330 S.W.2d 291 (Ark. 1959); Jennings v. United States, *363178 F.Supp. 516 (D. Md. 1959); O’Connor v. United States, 251 F.2d 939 (2d Cir. 1958), modified, 269 F.2d 578 (1959).
. There is no justification for altering the pronouncement on attorney’s fees.
The judgment rendered by the Superior Court, San Juan Part, on March 6, 1963, will be affirmed.
Mr. Justice Blanco Lugo concurs in the result.